Citation Nr: 9931911	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  The propriety of the initial 30 percent rating assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the RO.  

(The Board will address the issue of service connection for a 
back disorder in the Remand section of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected PTSD is not shown to be 
productive of more than mild disablement or a level of 
disability consistent with occupational and social impairment 
due to symptoms causing no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  





CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 30 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.126, 4.129, 
4.130 including Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.130 
including Diagnostic Code 9411.  Under that Diagnostic Code, 
a 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A May 1997 VA outpatient treatment report noted the veteran's 
history of depression, sleep disturbance, intrusive thoughts, 
isolation, and problems with relationships.  The report 
stated that the veteran was alert, oriented, cooperative, 
with blunted affect, and that he denied homicidal and 
suicidal ideation.  The report listed a diagnostic impression 
of rule out PTSD and presented a plan to see the veteran 
weekly for further evaluation.  

The record also included VA PTSD treatment reports from 
August to December 1997.  An October 1997 PTSD assessment 
note reported the veteran as articulate, focused, moderately 
depressed, with an intact memory and a slightly blunted mood.  
The diagnostic impression was recorded as chronic PTSD, with 
depressive features.  A December 1997 VA PTSD clinical note 
described the veteran as "classically symptomatic of chronic 
PTSD."  

A March 1998 report of VA PTSD examination described the 
veteran as alert, pleasant, cooperative, coherent, and 
without signs of depression, anger or agitation.  The report 
also noted that the veteran denied having hallucinations or 
homicidal and suicidal thoughts.  The report listed the 
diagnosis as chronic, mild PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 70.  The report 
noted that the GAF had been 80 in the past year.  

Additionally, the record included VA PTSD clinical notes from 
January to September 1998 which, taken as a whole, reported 
symptoms of despair, hopelessness, helplessness, anger, 
apprehension, depression, intrusive thoughts, problems with 
relationships and obsessively remembering traumatic events.  

In a December 1998 hearing at the Buffalo, New York RO, the 
veteran expressed dissatisfaction with the initial 10 percent 
rating assigned to his PTSD.  The veteran stated that he 
experienced panic attacks, social isolation and rage and that 
he wore a retainer due to his severe teeth clinching.  

In an April 1999 rating decision, the hearing officer noted 
that the veteran's symptoms were chronic, that he required 
weekly counseling and that he exhibited physical 
manifestations of his anxiety.  The rating decision increased 
the PTSD disability rating from 10 to 30 percent, effective 
September 1997.  

Based on its review of the record, the Board finds that the 
veteran's disability picture is shown to reflect no more than 
occupational and social impairment due to symptoms causing no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Therefore, higher than a 30 percent schedular rating 
is warranted under the provisions of 38 C.F.R. § 4.130 
including Diagnostic Code 9411.  There is no evidence of 
record indicating that the veteran exhibited symptoms 
sufficient to support a rating greater than 30 percent, such 
as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood or 
difficulty in establishing and maintaining effective work and 
social relationships.  

Furthermore, the March 1998 VA PTSD Examination reported a 
diagnosis of mild chronic PTSD, assigned a current GAF score 
of 70, and indicated a GAF score within the last year of 80.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disorder as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds, however, that the veteran's 
service-connected PTSD is not shown to have warranted the 
assignment of a 50 percent rating at any time during the 
course of this appeal.  

Consideration has also been given to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  



ORDER

An initial rating higher than 30 percent for the service-
connected PTSD is denied.  



REMAND

In an April 1946 claim for disability, the veteran informed 
VA that he was hospitalized at the 227th General Hospital in 
Reims, France for two days with a wound to his elbow and 
back.  The veteran also reported fifteen days of 
hospitalization for an elbow and back wound at the 36th 
General Hospital in Dijon, France.  Finally, the veteran 
reported an additional fifteen days hospitalization for a 
back and elbow wound at Camp Campbell, Kentucky.  

A March 1946 report of separation examination noted May 1945 
left elbow and back injuries.  

A May 1946 rating decision reported that the rating of the 
veteran's back was deferred until the results of a VA 
examination were received.  A September 1946 VA report of 
physical examination referred, generally, to in-service 
wounds received in Europe, but did not mention back 
disability specifically.  No examination specific to the 
veteran's back was reported.  A February 1947 rating decision 
included "back wound" as a disability claimed but "not 
found on last examination" and denied service connection.  A 
May 1947 VA report of physical examination noted the 
veteran's history of back pain related to an in-service truck 
accident in Austria and hospitalization for thirty days.  The 
report stated that the back moved well and was free of spasm.  

The record does not include a specific notice to the veteran 
which informed him that service connection for the claimed 
back disability was denied.  Indeed, the veteran, in a May 
1999 statement in support of claim, noted that he remembered 
a 1946 deferred rating for a back disability claim and 
implied that he was uncertain as to the completeness of the 
RO's records regarding the claim.  Specifically, in his 
August 1998 substantive appeal, the veteran stated that he 
did "not know what happened to the status of the back claim 
since first presented in 1946."  The veteran also indicated 
that the back disability might also be directly service 
connected, as claimed in 1946.  

The Board observes that the record indicates there is a 
question regarding whether a final decision was issued in 
1947 denying direct service connection for a claimed back 
disability and whether the veteran received notice of such 
decision.  

More recently, the veteran has submitted additional evidence 
of current back disability; however, the RO must first 
address the issue of finality of the prior decision.  If the 
decision is deemed final and it is determined that the 
veteran received notice, it must then be determined if the 
additional evidence submitted is new and material, and if so, 
whether the claim is well-grounded.  The Board notes that the 
claim was recently developed as a claim for secondary service 
connection due to pes planus.  

VA is obligated under 38 U.S.C.A. § 5103(a) to advise an 
applicant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The RO must 
advise the veteran that he must submit competent medical 
evidence to establish a nexus between any currently 
demonstrated back disability and his service connected pes 
planus or the claimed in-service disease or injury.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to instruct the veteran that he should 
submit all medical evidence to support 
his assertions that he has current back 
disability due to a disease or injury 
incurred in service or his service-
connected pes planus.  

2.  The RO should review the claims 
folder and determine whether the veteran 
was notified of the 1947 rating decision.  
If the RO determines that the veteran was 
not notified of the 1947 rating decision, 
it should determine whether, in light of 
the medical evidence of record, as well 
as any additional evidence the veteran 
has submitted, the claim for back 
disability is well-grounded.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  
If it finds the claim well-grounded, a 
determination regarding service-
connection must be made.  However, if the 
RO finds that the veteran was notified of 
the 1947 rating decision, it should 
review the additional evidence and 
determine whether it is new and material, 
and proceed accordingly.  In doing so, if 
the issue remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







